i)

@AO 72
(Rev. 8/82)

Case 2:19-cv-00559-JAM-KJN Document 24 Filed 09/08/20 Page 1 of 3

Dave Scher, Esq. (CA Bar # 184562)
James Hoyer, P.A.

1300 I Street NW, Suite 400E
Washington, DC 20005

(202) 975-4994

(Pro Hac Vice)
PLA.

Veronica B. Nannis, Esq.
Joseph, Greenwald & Laake,
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770
(301) 220-2200

Attorneys for Plaintiff-Relator Jeffrey Mazik
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES,

JEFFREY MAZIK
818 Navaronne Way
Concord, California
94518

ex rel.

STATE OF CALIFORNIA,
STATE OF COLORADO,

STATE OF GEORGIA,

STATE OF HAWAII,

THE DISTRICT OF COLUMBIA,
STATE OF MARYLAND,
COMMONWEALTH OF VIRGINIA,
STATE OF WASHINGTON

Plaintiffs,

Vv.

KAISER PERMANENTE,
1 Kaiser Plaza

19th Floor
Oakland, CA 94612

INC.

Serve: Registered Agent:

The Prentice-Hall Corporation
System, Inc.

251 Little Falls Drive

 

 

 

2:19-CV-0559 JAM KUN

[PROPOSED] ORDER
GRANTING MOTION TO
WITHDRAW AS COUNSEL FOR
PLAINTIFF

Date: September 8, 2020
Judge: The Hon. John A.
Mendez

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

AO 72
(Rev. 8/82)

Case 2:19-cv-00559-JAM-KJN Document 24 Filed 09/08/20 Page 2 of 3

Wilmington, Delaware. 19808
and

KAISER FOUNDATION HEALTH PLAN, INC.
1 Kaiser Plaza
Oakland, California 94612

Serve: Registered Agent:

The Prentice-Hall Corporation
System, Inc.

251 Little Falls Drive
Wilmington, Delaware 19808

and

EASTERSEALS, INC.
141 W Jackson Blvd, Suite 1400A
Chicago, IL 60604

Serve: Registered Agent:

Julie Hubbard

141 W Jackson Blvd, Suite 1400A
Chicago, IL 60604

Defendants.

 

 

 

[PROPOSED] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR
PLAINTIFF

Veronica B. Nannis and Dave Scher seek to withdraw as
counsel for Plaintiff-Relator Jeffrey Mazik in the above-
captioned matter pursuant to E.D. Cal. L.R. 182(d) and Cal.
R. Prof. Conduct 3-700(A) (1). As this Court finds that Ms.
Nannis and Mr. Scher complied with the Local Rule, submitted
satisfactory reasoning for withdrawal, and that the granting
of his Motion will not cause substantial prejudice or delay

to any party.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

SAO 72
(Rev. 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 24 Filed 09/08/20 Page 3 of 3

IT IS HEREBY ORDERED that the Motion to Withdraw as
Counsel for Plaintiff is GRANTED, and Veronica B. Nannis and
Dave Scher are hereby terminated as counsel in this

proceeding.

 

 

Date Hon. John A. Mendez
United States District Judge

 
